OPINION — AG — IN LIGHT OF THE RECENT UNITED STATES SUPREME COURT DECISION, OF THE CASE OF 'FIRST NATIONAL BANK OF BOSTON, ET AL. V. BELLOTTI, ATTORNEY GENERAL OF MASSACHUSETTS, ET AL.', CORPORATIONS CHARTERED OR DOMESTICATED UNDER THE LAWS OF THE STATE OF OKLAHOMA MAY MAKE CONTRIBUTIONS IN CASE OR KIND FOR OR AGAINST THE PASSAGE OF A STATE QUESTION APPEARING ON THE BALLOT BY REFERENDA OR INITIATIVE PETITION.  THAT PORTION, AND ONLY THAT PORTION, OF 70 O.S. 1977 Supp., 15-110 [70-15-110], WHICH PROHIBITS CORPORATE CONTRIBUTIONS FOR OR AGAINST A STATE QUESTION IS UNCONSTITUTIONAL UNDER THE FIRST ANDFOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION. SIMILARLY, ARTICLE IX, SECTION 40, OKLAHOMA CONSTITUTION, IS INTERPRETED AS NOT PROHIBITING CORPORATE CONTRIBUTIONS FOR OR AGAINST A PASSAGE OF STATE QUESTIONS APPEARING ON THE BALLOT BY REFERENDA OR INITIATIVE PETITION. CITE: 26 O.S. 1977 Supp. 15-110 [26-15-110], (R. THOMAS LAY)